Decision-making in the common European asylum system (debate)
The next item is the report by Hubert Pirker, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on asylum: practical cooperation: quality of decision-making in the common European asylum system.
rapporteur. - (DE) Mr President, Mr Vice-President of the Commission, the proposals we have drawn up in this report take us one step closer to a common European asylum system.
The report, which - I assume - will receive broad support from Parliament, represents a clear declaration of commitment by the European Parliament to a functioning European asylum system that aims to take speedy, fair, sure decisions in the interests of those concerned. It is based on closer cooperation between authorities, cooperation that should have the objectives of building and increasing trust between Member States, of speeding up decisions and thereby providing help more quickly than before to those with a genuine claim to asylum, and of enabling us to combat abuses of the system accordingly.
I have been able to highlight 10 core demands, and I should like to express my particular thanks to the shadow rapporteurs for their support and to the Commission for its excellent proposal, on which this discussion has been based. These 10 core demands are as follows.
The first concerns the establishment of uniform procedures so that speedy, sure decisions can be taken.
The second demand is for the introduction of a list of safe countries of origin, to enable a very clear decision, depending on the individual case, as to whether or not a claim is justified.
The third is the drawing-up of a joint database on the situation in countries of origin, so that all the competent civil servants in the various Member States have the same information at their disposal regarding this situation and thus are all in a position to take sure decisions on the basis of the same information source.
The fourth is that we need highly skilled civil servants to take the decisions. This is the rationale behind the proposal for the development of a European curriculum, so that qualifications are acquired according to the same standards in all Member States.
The fifth demand is that we help Member States who are under particular pressure from migration flows by temporarily - for as long as necessary - providing teams of experts comprising members from the various Member States, to enable the speedy completion of asylum procedures.
The sixth point is that we need to improve measures for the repatriation of persons, more particularly those who have not been granted refugee status or whose refugee status has been revoked.
The seventh point concerns prevention, and I have already mentioned it many times. We have to launch intensive information campaigns to inform potential migrants in countries of origin and transit of the risks inherent in illegal immigration and the consequences of denial of refugee status, and also inform them of legal means of entry into the European Union.
The eighth point concerns the European Support Office. The committee disagreed with the Commission proposal on this. I think it would be better to provide the Commission with more staff and funds than to set up yet another agency, as I believe this would be more efficient and economical.
The ninth point is that we must demand that Member States do indeed transpose the directives or regulations adopted at European level. In this regard, a 'table of equivalences' has been proposed - namely one in which Member States set out the measures with which they believe they have transposed the corresponding Community requirements.
The tenth and final point concerns the sharing out of the burden that is afforded by, for example, teams of experts providing support to enable faster completion of procedures in exceptional situations. Indirectly, the fact of having uniform procedures would also share out the burden to a certain degree, as it would avoid people heading in larger numbers for countries where procedures are lax or based on incorrect information. This should not be the case.
We have endeavoured to present a catalogue of points highlighting in specific terms how we believe that, in future, help can be provided quickly to genuine refugees to whom refugee status has been granted and, equally, it can be made clear to others that they cannot attain this status.
I should like to express my thanks for the cooperation and support I have received.
Vice-President of the Commission. Mr President, I should especially like to thank the rapporteur, Mr Pirker, for the report, which contains a series of very useful recommendations.
Many of these recommendations address the level of ambition that a truly comprehensive common European asylum system should have. Many of the concerns expressed by the European Parliament in this report are addressed in our Green Paper on the future of asylum policy, which I proposed on 6 June and which the Commission has adopted, and on which I intend to launch a broad European debate.
The ultimate objective pursued at European level is thus to establish a level playing field. Asylum seekers should have access to protection under equivalent conditions in all Member States - that is the first precondition. The goal pursued in the first stage was to harmonise Member States' legal frameworks on the basis of common minimum standards, but the goal in the second stage should be to achieve both a higher standard and greater equality of protection across the EU, as well as greater solidarity between Member States.
It will be necessary to identify existing gaps and deficits and to pursue further legislative harmonisation while guaranteeing high standards. For example, models need to be explored for the design of a single procedure for assessing applications for refugee status and for subsidiary protection. It is also necessary to reflect on the need for fuller harmonisation and clarification of the European rules regarding the reception conditions granted to asylum seekers.
Reflection is also needed on whether the criteria for allocating responsibility currently applicable under the Dublin system should be complemented in order take other factors into account, such as more equitable distribution between Member States on the basis of their capacity to process asylum applications and to offer long-term prospects to recognised refugees. This is a very important point, raised by a number of Member States, particularly by our Maltese friends, who stressed the importance of integrating the current Dublin regulation. I am studying this point. Based on the results of this wide debate and after a public hearing to be held on 18 October with the full involvement of Parliament, I will issue a policy plan at the beginning of 2008. The policy plan will set out further measures to construct the comprehensive asylum system along with a timeframe for adoption. I am confident that with the due institutional framework which will fully involve the European Parliament in the legislative process - I refer to the codecision procedure - we will be able to match this high level of ambition.
On the specific issues addressed in Mr Pirker's report concerning practical cooperation, there is a need to enhance converge of practice between Member States. Training is certainly one of the areas where practical cooperation is taking place. At the moment, the development of a common curriculum is under way. We will establish a first pilot European-wide portal on the exchange of country of origin information by the end of this year, in a few months' time. For the time being, this will only connect some of the existing databases and will be accessible to selected national authorities, but my services also intend to carry out a feasibility study on how to provide a better structural support to practical cooperation activities; the idea is to have a European support office.
It should be remembered that the European Refugee Fund can provide, through Community actions, financial support to Member States to implement projects, in cooperation with the United Nations, to improve the quality of their asylum systems. In the new World Programme for 2007, specific mention is made of this point.
The Commission has also proposed to amend the European Refugee Fund, precisely to provide rapid financial support to those Member States that face particular pressure because of sudden arrivals of migrants at their borders, some of whom are in need of international protection. In addition, the new budget line 'Preparatory action: Migration management - Solidarity in action', which is the name of the project, will be used to assist Member States faced with particular difficulties. We will fund it with a supplementary amount of money of about EUR 7 million.
Finally, of course, as the rapporteur has just said, one of our main political objectives is to make a clear distinction between economic migrants on the one hand and true refugees on the other. Thus, there will be credible European policies for the return of third-country nationals who are staying illegally, in full respect of their human rights and fundamental freedoms.
rapporteur on behalf of the opinion of the Committee on Women's Rights and Gender Equality. - (FR) Mr President, Commissioner, ladies and gentlemen, the European Parliament has always been committed to setting up a common asylum system by 2010. The report by Mr Pirker, whom I congratulate for his excellent work, points out the necessity of maintaining this objective.
The purpose of creating a common asylum policy must be the protection of the individual and not the reduction or externalisation of asylum applications. European policy must be based on the obligation to admit asylum seekers and the principle of non-refoulement, in accordance with the Geneva Convention. Working out a uniform status, improving the quality of decision-making, single European procedures on compilation and examination, common use of information on countries of origin, and improving cooperation between Member States will, I hope, allow people whose situation requires urgent protection to enter European territory in complete safety and to see their application examined as it should be.
Nonetheless, the need to improve cooperation in relation to information on countries of origin should not be limited to keeping a generalised list of third countries, as the reliability of such a list would be uncertain. On the contrary, assessment case by case on the basis of the rights of the individual needs to be introduced.
Europe must also share between the different Member States the burdens and responsibilities of its asylum and immigration policy by helping countries such as Malta, which are no longer capable of absorbing further influxes.
Furthermore, I pointed out with concern, as draftsman of the opinion of the Committee on Women's Rights and Gender Equality, the total absence of gender issues in the European Commission's communication. Aspects relating to women's rights as well as protection of minors are completely ignored. The same goes for the rights of homosexuals and transsexuals. I consider also that gender-based persecutions, that is marital and domestic violence, female genital mutilations, sexual abuse, crimes of honour, rape, forced marriages and crimes resulting from enforcement of Sharia law, must be legally considered as sufficient reason for granting asylum. The Commission must establish practical criteria for granting asylum or a special humanitarian status for women suffering violence of this kind.
I also highlighted the need to put in place special training for people authorised to admit asylum seekers, in particular women, children and older people, and to provide reception centres suitable for these people. I am delighted that the rapporteur has taken note of this, although I regret that his report devotes only one paragraph to these concerns relating to gender, which seem to me to be of vital importance's the more so because we can no longer ignore the lack of respect by most reception centres for the basic human rights of the individual. I realise, however, after listening to the Commissioner, that this is a subject he feels strongly about, for which I thank him, and so I have high hopes.
on behalf of the PPE-DE Group. - (PT) Mr President, I should like to congratulate Mr Pirker and to say to him - although I am sure Mr Weber will do so with greater authority - that the Group of the European People's Party (Christian Democrats) and European Democrats will of course support his report, which is aimed at improving cooperation and the decision-making process in asylum policy. I wish to congratulate Mr Frattini on his speech and I must tell him that this is an issue that very much reflects the difficulty we are having in making decisions.
In an area without borders, an area of free movement, asylum is perhaps the clearest example of an area in which there needs to be harmonisation between the Member States and the creation of a common system. The point is that we are working towards 2010 and, if all goes according to plan, we should have a common asylum system up and running by then. I am aware that this is a tricky issue on which a lowest common denominator, 'race to the bottom', strategy has been adopted, which leaves the way open for differences between Member States and for the continuation of so-called 'asylum shopping'.
I should like to raise three brief points on issues that I feel are essential. Firstly, I feel it is necessary to create a single EU-wide procedure to ensure that decisions are taken quickly and are duly substantiated and fair. Secondly, I wish to echo the view expressed by Mr Frattini, that the quality of decisions depends on the quality of information. It is therefore necessary to deliver the best possible procedure in terms of gathering and exchanging information. Lastly, I feel it is necessary to strengthen cooperation between the Member States, which also means addressing the issue of solidarity and burden-sharing.
on behalf of the PSE Group. - Mr President, I would like to welcome this report because over recent months we have clearly seen a fall in the overall number of asylum-seekers coming to the European Union from the key asylum-producing countries. But that number is of course now increasing, partly as a result of Iraq, and the number of people coming to the European Union because of extreme poverty - the people that we see coming to Malta, Lampedusa and so on - is a huge issue for this House and for the European Union.
Because of this, any report which moves towards a better procedure and a better common policy on asylum is welcome. The compromises which we have had in this report are very welcome and the cooperation from the rapporteur, Mr Pirker, is very welcome also.
What are we trying to achieve in this report? In referring directly to what Mr Pirker has listed, and to Mr Frattini's speech, we believe that the single procedure is extremely important. Decision-making with one operation for the assessment of applications granting refugee status and granting access to subsidiary protection is extremely important. This kind of efficiency in asylum decision-making is vital.
We also believe that the quality of asylum decision-making is extremely poor across the European Union. To increase the quality of asylum decisions - and I speak from my own experience as a lawyer having dealt with asylum applications - is vital. We know that, in creating this quality of asylum decision-making, we need open systems with information that can be genuinely assessed: sophisticated information, information which can be cross-referenced. What we probably do not want to see are databases which are, perhaps, for officials only, but ones that can be examined by outside experts. Many Member States currently have this quality of decision-making, and it is extremely important.
In terms of the role of the Commission, we also want to see the door kept open to a European agency, because we want to see the Commission's role being full and resourced. We cannot have it both ways; we cannot have a role for the Commission in the issue of asylum for the European Union and, on the other hand, not pay for it and resource it.
Finally, there will be differences between our parties on the common safe list, but the compromises we have sought to create, I think, are worthy of support in this House. On Dublin II, we know that there are imperfections in burden sharing, one of the most vital issues in this report, and on the issue of asylum in the European Union. We need to strive towards making Dublin II and burden sharing a reality. If this report can move us towards a better common asylum system, then it is worthy of support in this House, and we in the Socialist Group will be supporting this report fully.
on behalf of the UEN Group. - (IT) Mr President, ladies and gentlemen, I believe that the rapporteur's intent is commendable; he has put together an excellent report aimed at rationalising asylum practices and making them more efficient.
Nonetheless, we must continue to work along these lines, not least to correct the legal and practical interpretation of this institution, which, precisely because it is so crucial from a humanitarian point of view, must not be subject to abuse or be confused with other areas and other concerns such as economic migration, which have nothing to do with the inalienable principle of the right of asylum.
Furthermore, for reasons of decency, we cannot allow an institution of such importance to be used by criminal organisations, as was shown recently by the highly significant findings of an investigation carried out by our police in Italy, which routed an extremely dangerous gang active in various criminal sectors and using the very asylum system itself to recruit people to carry out crime. I am sure that the Commission is deeply concerned about these problems, which we must never tire of highlighting, in order to protect this institution that is so important.
I would also like to point out the need to create reception areas for asylum seekers in safe third countries outside of the European Union, since Dum Bruxelles o Strasburgo consulitur, Saguntum expugnatur [while Brussels or Strasbourg talk, Saguntum falls], in the sense that the landings continue, the assault by criminal organisations continues and, above all, this tragedy of trafficking in human flesh continues, the consequences of which we are all aware of.
We must also be on full alert to ensure that asylum is not granted to members of fundamentalist Islamist organisations. This does in fact happen and it is often in this way that the threat of Al Qaeda and its presence in Europe increases.
I do not agree, however, that the European Court of Justice should be given greater powers on asylum, thus taking jurisdiction away from Member States. In particular, I would like to invite the Council to restore to the Court of Justice all of its powers on preliminary rulings.
on behalf of the Verts/ALE Group. - Mr President, I am not quite sure how we got from the subject of the need for high standards of protection to al-Qa'ida; I will try to concentrate on the report rather than what is not in it.
My group would also like to thank the rapporteur for his work on this report, even though, on some compromises, I think all of us could feel the eggshells cracking as we moved towards agreement.
As has already been said, the report covers a number of important points: the high standards we expect, the primacy of protection, the issue of raising the quality of decision-making, the availability of sound country information to all those involved in the process, effective staff training, the use of the quality initiative (recently seen in the UK, which certainly needed some help) and the involvement of the UNHCR. All these points are necessary, because the people making decisions are deciding on what are matters of life and death for many of the people they see.
We welcome the recognition of the need for a single procedure in all Member States and find it very interesting that we are talking about reviewing the role of the Court of Justice this week. This might be a good time to pass that point on to the Council.
We are also looking forward to the debate on Dublin II, although our group will support Amendment 17 on that. We agree that the Commission lacks sufficient resources to monitor effectively the implementation and quality of the common asylum policy. We hope that our political groups will take up that message when looking at the budget and decisions in that area.
We know that there is disagreement on the Support Office, but, like the Socialists, we would welcome the opportunity to hear the Commission to spell out its intentions in that regard in order to see whether we want to move ahead with that proposal.
We have tabled no amendments to this report, but we shall support the constructive amendments relating to the issue of safe third countries. However, there is no way that we can support some of the amendments.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, today, 20 June, is World Refugee Day, which makes this debate particularly fitting.
There is however great hypocrisy in our debate, as just two days ago this Parliament decided to remove the issue of Iraqi refugees from the list of urgent matters. This is an extremely important issue, given that we are talking about over four million people fleeing an infamous and illegal war. We should in fact be discussing this matter and the difficulties that the European Union has in receiving these refugees, the majority of whom are received outside of the European Union, and considering how these refugees are often received in our territory. A European Parliament delegation recently visited Samo and noted that within the detention centre on that island - a horrifying place - there were Iraqi, Palestinian, Lebanese and Afghan asylum seekers, all people from war zones.
I therefore believe that we must think long and hard about the need to guarantee respect for the right of asylum, in order to prevent that which has unfortunately occurred frequently in Europe in recent years, namely mass expulsions and failure to honour the right of non-refoulement. We have witnessed too many symbolic cases; the fact is that over the last few years migratory pressure has increased and successful applications for asylum in Europe have decreased. I believe that this is indicative of a problem that we have within the European Union.
on behalf of the IND/DEM Group. - (NL) Mr President, I could not agree more with the 10-point emergency plan by Mr Pirker, whom I should like to warmly congratulate on this. Last week, we were again shocked by the fact that people are drowning on their way to Europe. Eleven people drowned near Lampedusa. Today's Dutch newspaper, Trouw, features the harrowing account of Somali refugees who tried to reach Yemen under adverse conditions.
We should therefore try to set up a better asylum procedure and at the same time take measures to distinguish asylum seekers from illegal immigrants as a matter of relevant urgency.
Whilst achieving better asylum policy thanks to practical cooperation may sound like a very good idea, it is unrealistic. Practical cooperation is not enough. We also need the political will to take the necessary steps. When I read the Dutch newspapers about the Justice Ministers' meeting in Luxembourg on Tuesday of last week, I get the impression that this political will is absent, because the ongoing issues in the discussion are the real deployment of people and equipment.
While we cannot agree on the common Frontex deployment, a common admission policy for refugees from Iraq, for example, is unlikely. Without a common position on third country security, European official reports cannot be compiled, which is, after all, a precondition for moving harmonised asylum policy forward.
I anticipate major problems surrounding the implementation of the plan to compile a list of safe countries of origin. Which sources are reliable? Can the sources of information from countries that are unsafe be made public? After all, it is highly dangerous to collect evidence against regimes in the grip of a dictatorship.
This is a double-edged sword though. A list of safe countries includes countries with which we can forge trade relations, but if a country does not feature on the list of safe countries, refugees should be welcome. It is then necessary to suspend trade relations with unsafe countries in order to promote human rights. This is where big problems will arise. It is unlikely that former French or British colonies that are currently in the grip of a brutal regime will be excluded from relations with the European Union. I should like to hear from Commissioner Frattini how he will avert this problem.
In addition, harmonised asylum policy benefits from clarity. Mr Catania has tabled an amendment in which he pleads in favour of open reception centres for asylum seekers and other immigrants. In my country, asylum seekers stay in open asylum seeker centres. Illegals are brought to closed centres, with good reason. It strikes me as unwise to set up open reception camps on the Union's external borders. Support for asylum policy is bound to be undermined if people can move around freely without any valid documents. If the European Union seeks to formulate a charitable and fair asylum policy, there must be a political will to back this up. I call on the Council and Commission to display this will in a bid to prevent new victims.
(SK) First of all, I too would like to express my thanks to the rapporteur for drafting the report on this serious topic. I welcome the strengthening of practical cooperation between Member States in view of the need for solidarity in dealing with problems which Member States without internal borders cannot address effectively.
I concur with his view that decisions on granting refugee status should be taken more quickly, more fairly, and more predictably, which in itself is the ultimate objective of introducing a common European asylum system. As a rapporteur expressing an opinion on EU strategy in the area of children's rights, and specifically on the situation of children in developing countries, I deal with the issues of the children of refugees, children of immigrants without nationality and internally displaced children.
Many children of refugees and children seeking asylum are treated like adults, which leaves behind a lasting trauma. Children suffer in refugee camps, where they very often become victims of neglect, violence, abuse, intolerance and inadequate legal protection. Immigrants, refugees and displaced children account for 5% of all asylum seekers. This suggests that on their arrival in the country, such children should be assigned well-trained legal representatives who will be in a position to best represent their interests.
Mr President, I want to congratulate Mr Pirker for his excellent report and I am also glad to hear that the Commission supports the call of my country, Malta, for a fairer share of responsibility, even with respect to the Dublin Regulation. In fact, any review of the Dublin Regulation must surely take into account the unintended effects of the current rules, whereby countries such as mine are being obliged to carry a disproportionate responsibility simply because they are border Member States.
To establish a fairer division of responsibility we need to ensure that solidarity is truly rendered meaningful. So far, it has to be said that in EU policymaking 'solidarity' has always meant granting financial assistance. Now this is no longer sufficient. We need to go beyond that. A true meaning of solidarity must also mean something beyond throwing money at the problem; beyond merely writing a cheque. It must also mean sharing the burden, sharing the responsibility. It must also mean opening up our borders to share with border Member States the responsibility of dealing with asylum seekers and others who make it often perilously, but alas illegally, to EU territory. So in reviewing Dublin, I agree with the report that we need a fairer share of the burden.
Finally, one issue regarding timing: we are discussing the establishment of a common asylum system by 2010. However, we all know that a common asylum system is not needed in 2010. It is urgently needed today. So we should ask ourselves, how many lives will be lost before 2010? How many things will go wrong before Member States rise above their national egotism and get there?
(SV) Mr President, Commissioner Frattini, I wish to begin by thanking Mr Pirker for a constructive report. Following the discussions in the committee, the feeling is that we can support it.
Asylum policy is an area that EU citizens expect us to deal with together, because the problem concerned is a cross-border one. Here in plenary and in the committee we have often discussed the current situation in the Mediterranean, which we MEPs have still not succeeded in resolving. It is scandalous that people are still dying there every day. There are both immigrants and asylum seekers in the group I come from.
Since the start of the war in Iraq, my own country of Sweden has welcomed more refugees - approximately 10 000 - than any other country in the whole of the EU, and we are not even one of the larger EU countries. As Mr Pirker said, we must share the burden. I therefore believe that we cannot just make declarations and pledges that we do not fulfil. Instead, we must, as is proposed in the report, not only speed up our procedures for handling cases and make a considerable investment in exchanging and gathering information but also have the courage to say that we believe in an open Europe in the future. Human trafficking must be brought to an end. There must be an end to the trafficking of women and children led into prostitution and the sex industry. It must no longer be possible to provide the EU with cheap labour whenever employers need it, only then to send the workers back home when the jobs concerned have been completed. These are difficult issues, but we have an obligation to solve the problems if we are serious about introducing a common asylum procedure in 2010.
For me - coming as I do from Sweden, which has always been generous in welcoming refugees - it is still absolutely crucial for us to talk in terms of an inventory of third countries, but every refugee's case must still always be examined individually. Otherwise, many refugees will continue to be discriminated against because they belong to a minority or because of their gender, background or sexual orientation or because they are fleeing a war where they perhaps belonged to the group that is not going to win.
I hope that this report means that we are now taking the next step and that all the EU countries and we MEPs will together assume responsibility not only for solving these urgent problems but also for finding long-term solutions.
(DE) Mr President, Commissioner, ladies and gentlemen, the right to asylum is universal, and that is why we need a European response - which, to some degree, we have already given. The Commission proposals are very good, and I should like to place on the record officially here that we can be very proud of our Commissioner for Justice and Home Affairs, who is doing a very good job. The proposals our rapporteur, my colleague Mr Pirker, has presented are excellent. Anyone managing to achieve support across the group divide for such a difficult issue has clearly done an excellent job, and I should like to thank the rapporteur for this.
Even though none of its representatives is present, I should like to thank the Council. This evening would not have been possible, and we could not have taken all these decisions, if we had not had an active German Council Presidency in recent months.
Therefore, I should simply like to say 'thank you'. Judging by the lateness of the hour, the politicians working on home-affairs policy are the hard-working ones: we are still at work. Therefore, I should like to express my sincere thanks, and refrain from using up my full speaking time so that we can go home earlier.
(PL) Mr President, it is very important, in terms of cooperation and improving the quality of decision-making process within the framework of the common asylum system, to create greater flexibility in the use of the European Refugee Fund. The rapporteur, whom I would like to thank for his excellent report, refers to this problem in a number of the points he raises.
Last year, we finished work on the legal basis for the forthcoming version of the Refugee Fund for the years 2008-2013. At the time, we already supported the additional proposal put forward by the Commission during the course of this work. The Commission suggested that we should change the existing operating principles of the Fund and aim its activities more at areas such as harmonising practical cooperation between the Member States, providing aid in the event of pressure resulting from a particularly large influx of immigrants, as well as intra-Union migration and regional protection programmes in third countries.
This meant increasing spending on Community action from 7% to 10%, making the procedures for providing financial aid to countries experiencing sudden mass influx of asylum seekers more flexible, and allocating specific amounts within the distribution chain. These sums vary from three to five thousand euros per person for intra-Union transfers and within the framework of regional protection programmes. Special financial incentives have been introduced to provide aid to those particularly affected, namely children, those in need of medical aid or women.
Therefore, the Commission and Member States need to make effective use of the Fund. We are waiting for guidelines, action plans and specific results in relation to the use of the Refugee Fund, which will significantly improve the situation of refugees in Europe. I would like to once again thank the rapporteur for his excellent report.
The debate is closed.
The vote will take place tomorrow.